                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 SHEIDA HUKMAN                                   :          CIVIL ACTION
                                                 :
    v.                                           :          No. 17-741
                                                 :
 US AIRWAYS/AMERICAN AIRLINES,                   :
 et al.                                          :

                                            ORDER

         AND NOW, this 25th day of March, 2019, upon consideration of the Motion for Summary

Judgment filed by Defendant American Airlines, Inc., listed as US Airways/American Airlines on

the docket, pro se Plaintiff Sheida Hukman’s Motion for Summary Judgment, Hukman’s Motion

for Relief Under 60(b), which the Court construes as supplemental briefing to her Motion for

Summary Judgment, Hukman’s Motion to Strike, the responses thereto, and the parties’

presentations at the August 16, 2018, oral argument, and for the reasons set forth in the

accompanying Memorandum, it is ORDERED:

         1.     American Airlines, Inc.’s Motion for Summary Judgment (Document 93) is

                GRANTED and Judgment is entered in favor of American Airlines, Inc. on all

                claims in Hukman’s Third Amended Complaint;

         2.     Hukman’s Motion for Summary Judgment (Document 95) is DENIED;

         3.     Hukman’s Motion in Limine (Document 104) is DISMISSED as moot; and

         4.     Hukman’s Motion to Strike (Document 116) is DENIED.

         The Clerk of Court is directed to mark this case CLOSED.
BY THE COURT:



 /s/ Juan R. Sánchez .
Juan R. Sánchez, C.J.
